EXHIBIT 10.1


EXCLUSIVE SOFTWARE LICENSE AGREEMENT
 
THIS EXCLUSIVE SOFTWARE LICENSE AGREEMENT (this “Agreement”) is entered into as
of April 26, 2013, by and between Akai Studio LLC, a limited liability
corporation organized under the laws of the State of Virginia (“Licensor”), and
Ceres Ventures, Inc., a corporation organized under the laws of the State of
Nevada (“Licensee”). Licensor and Licensee may hereinafter be referred to
individually as a “Party” and collectively as, the “Parties.”


RECITALS


WHEREAS, Licensor is the developer of, and has rights in and to, certain
proprietary Software, Know-How, Copyrights and Trademarks created by Licensor as
set forth on Schedule A hereto (collectively, the “Licensed Materials”) for
which Licensee wishes to acquire an exclusive license; and


WHEREAS, Licensor is willing to grant Licensee an exclusive, worldwide license,
and Licensee desires to obtain an exclusive license, to the Licensed Materials
on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1. DEFINITIONS. In addition to the definitions set forth above, the capitalized
terms set forth below shall be defined as follows:


“Copyrights” means all registered and unregistered materials, works of
authorship and similar materials relating to the Software belonging to Licensor.


“Derivative Work” means any discrete modification to the Licensed Materials made
by Licensee pursuant to this agreement and any modified, altered, enhanced or
adapted version of the Licensed Materials, or derivative work thereof (as that
term is defined under US copyright law) based on the Licensed Materials.


“Know-How” means all information and know-how, including, but not limited to,
technical, and other information, practices, techniques, methods, processes,
inventions, developments, specifications, coding, algorithms, trade secrets and
similar information Licensor currently maintains.


“Material Adverse Effect” means, with respect to any Party any event,
circumstance, development, state of facts, occurrence, change or effect that is
materially adverse to the business, assets, results of operations or condition
(financial or otherwise) of such Party taken as a whole.


“Software” means [****].


“Trademarks” means all registered and unregistered names, trademarks, service
marks, trade dress, logos, insignias, domain names, symbols, slogans, and
combinations thereof relating to the Software belonging to Licensor.


“Transaction Documents” means this Agreement and all other agreements,
instruments and documents required to be delivered by the Parties to complete
the transaction contemplated thereby.


 
1

--------------------------------------------------------------------------------

 
 
2. LICENSE GRANT; TERM; TERMINATION; OWNERSHIP.
 
2.1 License Grants. Subject to the terms and conditions of this Agreement, at
the Closing, as defined herein, Licensor shall grant to Licensee, under all of
Licensor’s intellectual property rights in and to the Licensed Materials, an
exclusive, worldwide, non-transferable, royalty-free license to use, modify and
create Derivative Works using the Licensed Materials, without right to
sublicense or assign except as provided herein (the “License Grant”).


2.2 Term.
 
(a) Subject to the terms and conditions of this Agreement, the License Grant
shall have an initial Term of twelve (12) months from the date of this Agreement
(the “Initial Term”) and, subject to Licensee’s rights to extend the Initial Tem
or purchase the Licensed Materials, shall automatically terminate without
further action by any Party at 11:59 pm ET on the twelve (12) month anniversary
of the date of this Agreement.


(b) Subject to the terms and conditions of this Agreement, Licensee shall have
the right, but not the obligation, to extend the Initial Term an additional six
(6) months (the “Extended Term”). Notwithstanding the date on which Licensee
exercises the Extended Term pursuant to Section 3.3, the Extended Term shall
extend for six (6) months from the termination of the Initial Term. Subject to
Licensee’s rights to purchase the Licensed Materials, the License Grant shall
automatically terminate without further action by any Party at 11:59 pm ET on
the eighteen (18) month anniversary of the date of this Agreement.


(c) Subject to the terms and conditions of this Agreement, at any time during
either the Initial Term or the Extended Term, Licensee shall have the right, but
not the obligation, to purchase the Licensed Materials (the “Purchase Option”).


(d) Anything in this Agreement notwithstanding, Licensee may terminate the
License Grant at any time by providing written notice of termination to
Licensor. In the event Licensee terminates the License Grant pursuant to this
Section 2.2(d), Licensor shall not be obligated to refund any portion of the
Initial Payment or Extended Term Payment.


2.3 Sublicense Rights.


(a) Licensor hereby grants to Licensee the right to sublicense its License Grant
only with the express written consent of Licensor (each, a “Sublicensee”);
provided that Licensee ensures that each such Sublicensee executes an accession
instrument in order to accede to this Agreement and establish contractual
privity with Licensor. A form of such accession instrument is attached hereto as
Exhibit A.


(b) By execution of an accession instrument to this Agreement, such Sublicensee
shall acknowledge that the Licensed Materials constitutes or comprises
confidential information and shall agree that any use or disclosure by such
Sublicensee of such confidential information beyond that expressly authorized in
this Agreement is prohibited.


(c) The Parties agree that each Sublicensee, if any, shall accede to Licensee’s
obligations under this Agreement so that Licensor may take legal or other action
for damages and all other appropriate relief and exercise any other rights or
remedies that Licensor or Licensee may have at law or in equity against such
Sublicensee relating to, or arising from, such Sublicensee’s breach of its
agreement to sublicense hereunder. At Licensor’s expense, Licensee shall
reasonably cooperate with Licensor in such taking of legal action or exercising
of such rights or remedies. Further, Licensor may, to the extent not
inconsistent with the provisions of hereof, take any action or pursue or
exercise any right, remedy or action against Licensee to the extent caused by,
arising out of, or in connection with or relating to, any of Licensee’s inaction
or any breach of, or failure to perform, any obligation or covenant of Licensee
under this Agreement in connection with any breach by Sublicensee of its
agreement to sublicense hereunder.


2.4 Ownership. During the Initial Term and Extended Term, Licensor shall retain
all right, title and interest, including all intellectual property rights, in
and to the Licensed Materials. Licensee shall own all right, title and interest
in any Derivative Works to the Licensed Materials made by Licensee, subject to
Licensor’s ownership of the underlying Licensed Materials and the restrictions
on use of the Licensed Materials contained herein. Upon exercise of the Purchase
Option as further set forth herein, Licensor shall assign to Licensee all of its
interest in and to the Licensed Materials.


 
2

--------------------------------------------------------------------------------

 
 
2.5 Reservation of Rights. All rights not expressly granted by Licensor
hereunder are reserved to Licensor. Without limiting the generality of the
foregoing, Licensor and Licensee expressly acknowledge that nothing contained
herein shall be construed or interpreted as a grant, by implication or
otherwise, of any licenses other than the licenses specified in Section 2.1.


3. CONSIDERATION FOR LICENSE GRANT; ADEQUACY OF CONSIDERATION.
 
3.1 Initial Term Payment. Subject to the terms and conditions of this Agreement,
as consideration for Licensor providing Licensee with the License Grant for the
Initial Term, Licensee shall pay Licensor a fee consisting of:


(a) [****] shares of Licensee’s common stock, par value $0.00001 (“Licensee
Common Stock”) (the “Initial Stock Payment”); and


(b) subject to Licensor entering into a stock option agreement with Licensee
substantially in the form of Exhibit B hereto (the “Option Agreement”), options
to purchase up to [****] shares (the “Initial Options”) of Licensee Common stock
(together with the Initial Stock Payment, the “Initial Payment”).


The Option Agreement shall, among other things, provide for the Initial Options
to vest immediately and shall be exercisable at a price of $0.10 per share for a
period of five (5) years from the date of grant. Additionally, the Option
Agreement shall provide that the Initial Options may be exercised on a “cashless
basis.”


3.2 Extended Term Payment. Subject to the terms and conditions of this
Agreement, at any time during the Initial Term, Licensee shall have the right,
but not the obligation, to exercise its right to the Extended Term by forwarding
Licensor an executed copy of the Extended Term Notice (the “Extended Term
Notice”) attached hereto as Exhibit C and by paying Licensor a fee consisting of
options to purchase up to [****] shares (the “Extended Term Options”) of
Licensee Common stock (the “Extended Term Payment”). The Extended Term Options
shall be subject to Licensor entering into an Option Agreement. The Option
Agreement shall, among other things, provide for the Extended Term Options to
vest immediately and shall be exercisable at a price of $0.10 per share for a
period of five (5) years from the date of grant. Additionally, the Option
Agreement shall provide that the Extended Term Options may be exercised on a
“cashless basis.”


3.3 Purchase Option Payment. Subject to the terms and conditions of this
Agreement, at any time during the Initial Term or Extended, Licensee shall have
the right, but not the obligation, to exercise its right to purchase the
Licensed Materials by forwarding Licensor an executed copy of the Purchase
Option Notice (the “Purchase Option Notice”) attached hereto as Exhibit D and by
paying Licensor a fee consisting of options to purchase up to [****] shares (the
“Purchase Options”) of Licensee Common Stock (the “Purchase Payment”). If
Licensee chooses to exercise the Purchase Option during the Initial Term,
Licensee shall not be required to make the Extended Term Payment. The Purchase
Options shall be subject to Licensor entering into an Option Agreement. The
Option Agreement shall, among other things, provide for the Purchase Options to
vest immediately and shall be exercisable at a price of $0.10 per share for a
period of five (5) years from the date of grant. Additionally, the Option
Agreement shall provide that the Purchase Options may be exercised on a
“cashless basis.”


3.4 Payment Upon Completion of Offering. If during the Initial Term or the
Extended Term Licensee shall effect one or more financing transactions through
the sale of Licensee’s equity securities (each a “Financing”) from which
Licensee receives net proceeds of no less [****], then within ten (10) Business
Days of completion of such Financing, Licensee shall pay Licensor a fee
consisting of options to purchase up to [****] shares (the “Financing Options”)
of Licensee Common stock (the “Financing Payment”). The Financing Options shall
be subject to Licensor entering into an Option Agreement. If Licensee completes
a Financing after exercise of the Purchase Option and payment of the Purchase
Payment, Licensee shall be under no obligation to make the Financing Payment.
Anything herein to the contrary notwithstanding, nothing in this Agreement shall
be deemed as obligating Licensee to undertake a Financing. The Option Agreement
shall, among other things, provide for the Financing Options to vest immediately
and shall be exercisable at a price of $0.10 per share for a period of five (5)
years from the date of grant. Additionally, the Option Agreement shall provide
that the Financing Options may be exercised on a “cashless basis.”


 
3

--------------------------------------------------------------------------------

 
 
3.5 Payment Upon Generating Revenues. If during the Initial Term or the Extended
Term Licensee shall generate gross revenues through the use of the Licensed
Materials of no less than [****], then within ten (10) Business Days of
completion of such Revenue Generation, Licensee shall pay Licensor a consisting
of options to purchase up to [****] shares (the “Revenue Options”) of Licensee
Common stock (the “Revenue Payment”). The Revenue Options shall be subject to
Licensor entering into an Option Agreement. If Licensee generates revenues in
excess [****] after exercise of the Purchase Option and payment of the Purchase
Payment, Licensee shall be under no obligation to make the Revenue Payment. The
Option Agreement shall, among other things, provide for the Revenue Options to
vest immediately and shall be exercisable at a price of $0.10 per share for a
period of five (5) years from the date of grant. Additionally, the Option
Agreement shall provide that the Revenue Options may be exercised on a “cashless
basis.”
 
3.6 Adequacy of Consideration. The Parties hereby agree that each of the Initial
Payment, the Extended Term Payment, the Purchase Payment, the Financing Payment
and the Revenue Payment represent adequate consideration and that no additional
consideration shall be paid by Licensee to Licensor for the Licensed Materials.


4. CLOSING.


4.1 Initial Closing. Subject to satisfaction of the conditions in Section 5, the
closing of the granting of the License Grant for the Initial Term under this
Agreement (the “Initial Closing”) shall occur at a place mutually acceptable to
Licensor and Licensee at 10:00 a.m. on April 30, 2013, or such other date that
is mutually acceptable to Licensor and Licensee (the “Initial Closing Date”).
All transactions which are to take place at the Closing shall be considered to
have taken place simultaneously, and no delivery or payment shall be considered
to have been made until all the transactions have been completed.


4.2 Extended Term Closing. Subject to satisfaction of the conditions in Section
5, the closing of the License Grant for the Extended Term under this Agreement
(the “Extended Term Closing”) shall occur at a place mutually acceptable to
Licensor and Licensee at such time and date specified by Licensee pursuant to
the Extended Term Notice, or such other date that is mutually acceptable to
Licensor and Licensee (the “Extended Term Closing Date”). All transactions which
are to take place at the Extended Term Closing shall be considered to have taken
place simultaneously, and no delivery or payment shall be considered to have
been made until all the transactions have been completed.


4.3 Purchase Option Closing. Subject to satisfaction of the conditions in
Section 5, the closing of the sale of the Licensed Materials by Licensor to
Licensee (the “Purchase Option Closing”) shall occur at a place mutually
acceptable to Licensor and Licensee at such time and date specified by Licensee
pursuant to the Purchase Option Notice, or such other date that is mutually
acceptable to Licensor and Licensee (the “Purchase Option Closing Date”). All
transactions which are to take place at the Purchase Option Closing shall be
considered to have taken place simultaneously, and no delivery or payment shall
be considered to have been made until all the transactions have been completed.


5. CONDITIONS TO CLOSING.


5.1 Conditions to Each Party’s Obligation to Complete the Initial Closing. The
respective obligations of the Parties to complete the Initial Closing are
subject to the waiver by both Licensor and Licensee or the satisfaction, on or
prior to the Initial Closing Date, of the following conditions:


(a) Sale of BluFlow Technologies, Inc. Licensee shall undertake to sell all of
the issued and outstanding shares of common stock of its wholly owned
subsidiary, BluFlow Technologies, Inc., a corporation organized under the laws
of the State of Delaware within five (5) Business Days of the Initial Closing
Date.


(b) Initial Payment. Licensee shall make the Initial Payment to the Licensor.


 
4

--------------------------------------------------------------------------------

 
 
(c) Representations and Warranties. The representations and warranties of each
of Licensor and Licensee set forth below shall be true and correct in all
respects as of the date of this Agreement and as of the Initial Closing Date as
if made on and as of such dates (except to the extent any such representation or
warranty is made as of a specified date, which such representation or warranty
shall be true and correct in all respects as of such specified date).
 
5.2 Conditions to Each Party’s Obligation to Complete the Extended Term Closing.
Anything herein to the contrary notwithstanding, Licensee shall be under no
obligation to exercise its right to the Extended Term. The respective
obligations of the Parties to complete the Extended Term Closing are subject to
the waiver by both Licensor and Licensee or the satisfaction, on or prior to the
Extended Term Closing Date, of the following conditions:


(a) Extended Term Notice. Licensee shall have forwarded to Licensor an executed
copy of the Extended Term Notice setting forth the date on which Licensee
desires to exercise the Extended Term.


(b) Extended Term Payment. Licensee shall make the Extended Term Payment to the
Licensor.


(c) Representations and Warranties. The representations and warranties of each
of Licensor and Licensee set forth below shall be true and correct in all
respects as of the date of this Agreement and as of the Extended Term Closing
Date as if made on and as of such dates (except to the extent any such
representation or warranty is made as of a specified date, which such
representation or warranty shall be true and correct in all respects as of such
specified date).


5.3 Conditions to Each Party’s Obligation to Complete the Purchase Option
Closing. Anything herein to the contrary notwithstanding, Licensee shall be
under no obligation to exercise its right to the Purchase Option. The respective
obligations of the Parties to complete the Purchase Option Closing are subject
to the waiver by both Licensor and Licensee or the satisfaction, on or prior to
the Purchase Option Closing Date, of the following conditions:


(a) Purchase Notice. Licensee shall have forwarded to Licensor an executed copy
of the Purchase Option Notice setting forth the date on which Licensee desires
to exercise the Purchase Option.


(b) Purchase Option Payment. Licensee shall make the Purchase Option Payment to
the Licensor.


(c) Sale of Licensed Materials. Licensee shall sell, transfer, assign, convey
and deliver all of its rights in and to the Licensed Materials to Licensor.


(d) Representations and Warranties. The representations and warranties of each
of Licensor and Licensee set forth below shall be true and correct in all
respects as of the date of this Agreement and as of the Extended Closing Date as
if made on and as of such dates (except to the extent any such representation or
warranty is made as of a specified date, which such representation or warranty
shall be true and correct in all respects as of such specified date).


6. REPRESENTATIONS AND WARRANITES OF LICENSOR. Licensor hereby represents and
warrants to Licensee as follows:


6.1 Organization and Qualification. Licensor is duly organized, validly existing
and in good standing under the laws of the State of Virginia and has the
requisite corporate power and authority to carry on its business as it is now
being conducted.


6.2 Ownership of Licensed Materials. Licensor has good and marketable title to
the License Materials, free and clear of any and all mortgages, liens,
encumbrances, pledges and security interests.
 
 
5

--------------------------------------------------------------------------------

 
 
6.3 Brokers and Finders. Licensor has not incurred or taken any action that may
give rise to any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
6.4 Noncontravention. Neither the execution and delivery of this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will (i) violate any constitution, statute, regulation, rule
to which Licensor is subject or, to the knowledge of Licensor, any injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Licensor is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, license,
instrument, or other arrangement to which Licensor is a party or by which he is
bound or to which any of the Licensed Materials is subject (or result in the
imposition of any security interest upon any of the Licensed Materials).


6.5 No Litigation. (a) There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the best of the Licensor’s knowledge, threatened relating to or involving the
Licensed Materials; (b) there are no injunctions, judgments, orders or decrees
of any kind which are outstanding against the Licensed Materials; and (c) the
Licensor is not charged or, to the best of Licensor’s knowledge, threatened
with, or under investigation with respect to, any alleged violation of any
provision of any law (including rules, regulations and codes) relating to or
involving the Licensed Materials.


6.6 Own Account; Shares Not Registered.


(a) Licensor represents that it is acquiring the Initial Payment and, if
applicable, the Extended Term Payment and Purchase Option Payment as principal
for its own account and not with a view to or for distributing or reselling the
Initial Payment and, if applicable, the Extended Term Payment and Purchase
Option Payment or any part thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”), or any applicable state securities law, and
have no present intention of distributing any of the acquiring the Initial
Payment and, if applicable, the Extended Term Payment and Purchase Option
Payment in violation of the Securities Act or any applicable state securities
law.


(b) Licensor acknowledges that the Initial Payment and, if applicable, the
Extended Term Payment and Purchase Option Payment to be issued and delivered
pursuant to the terms of this Agreement will not be registered under the
Securities Act, but will be issued in reliance upon, among others, the
exemptions from the registration requirements of the Securities Act afforded by
Regulation D and Section 4(2) of the Securities Act.


(c) No Regulatory Review. Licensor understands that no federal, state or
provincial agency has passed on or made any recommendation or endorsement of the
shares underlying the Initial Payment and, if applicable, the Extended Term
Payment and Purchase Option Payment.


(d) Shell Company Status. Licensor represents, acknowledges and warrants its
understanding that, pursuant to Rule 144 as promulgated under the 1933 Act
(“Rule 144”), a “shell company” is defined as a company that has no or nominal
operations; and, either no or nominal assets; assets consisting solely of cash
and cash equivalents; or assets consisting of any amount of cash and cash
equivalents and nominal other assets. Accordingly, Licensor represents,
acknowledges and warrants its understanding that until its filing of its Current
Report on Form 8-K dated January 5, 2012, reflecting its status as a non-shell
company, Licensee was a “shell company” pursuant to Rule 144 and resales of its
securities pursuant to Rule 144 may not be made until at least all of the
following criteria set forth in Rule 144(i)(2) have been met: (1) Licensee has
ceased to be a “shell company,” (2) Licensee is subject to Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (3) a
period of at least twelve months has elapsed from the date “Form 10 Information”
was filed with the Securities and Exchange Commission (the “SEC”) reflecting
Licensee’s status as a non-shell company, and (4) Licensee has filed all of its
required periodic reports as required by Section 13 or 15(d), other than Form
8-K reports, for the prior one year period. As a result, Licensor may not be
able to sell the Initial Payment and, if applicable, the Extended Term Payment
and Purchase Option Payment until and unless such securities are registered with
the SEC, an exemption for the sales other than Rule 144 can be relied upon,
and/or both Licensee and Licensor fully comply with all applicable requirements
of Rule 144. Accordingly, Licensor represents, acknowledges and warrants it
understands that it may never be able to dispose of the Initial Payment and, if
applicable, the Extended Term Payment and Purchase Option Payment issued
pursuant to this Agreement using an exemption provided for by Rule 144, or any
other exemption.


 
6

--------------------------------------------------------------------------------

 
 
6.6 Acknowledgement of and Consent to Restrictive Legend. Licensor acknowledges
that the certificates representing the Initial Payment and, if applicable, the
Extended Term Payment and Purchase Option Payment shall bear the following or
similar legend:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE 1933 ACT, OR (B) AN OPINION OF COUNSEL (REASONABLY SATISFACTORY TO THE
COMPANY), THAT REGISTRATION IS NOT REQUIRED UNDER SAID 1933 ACT.”


7. REPRESENTATIONS AND WARRANITES OF LICENSEE. Licensee hereby represents and
warrants to Licensor as follows:


7.1 Organization and Qualification. Licensee is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power and authority to carry on its business as it
is now being conducted.


7.2 Authority. Licensee has all requisite corporate power and authority to
execute and deliver this Agreement and to perform each of its respective
obligations under this Agreement (and under all documents required to be
executed and delivered and actions to be performed by Licensee pursuant hereto).
The execution, delivery and performance of this Agreement and the agreement
contemplated hereby and the transaction contemplated hereby and thereby has been
duly and validly authorized by corporate action on the part of Licensee.


7.3 Enforceability. This Agreement constitutes a valid and binding agreement of
Licensee enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application with respect to creditors, (ii) general principles
of equity and (iii) the power of a court to deny enforcement of remedies
generally based upon public policy.


7.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transaction and performance of the terms
and conditions contemplated hereby by Licensee will (i) conflict with or result
in a violation or breach of or default under any provision of the articles of
incorporation, by-laws, or other similar governing documents of Licensee or any
material agreement, indenture or other instrument under which Licensee is bound,
or (ii) violate or conflict with any Law applicable to Licensee or the Licensed
Materials.


7.5 Shares. Licensee has, and at all times prior to each of the Initial Closing,
the Extended Term Closing and the Purchase Option Closing will have sufficient
shares reserved for issuance available to enable Licensee to consummate the
transaction contemplated hereby and to pay the Initial Payment and, if
applicable, the Extended Term Payment and Purchase Option Payment.


8. NO WARRANTY.


8.1 No Warranty. THE LICENSED MATERIALS ARE OFFERED “AS IS,” AND LICENSOR GRANTS
AND LICENSEE RECEIVES NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY STATUTE,
COMMUNICATION OR CONDUCT WITH LICENSEE, OR OTHERWISE. LICENSOR SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FINESS FOR A SPECIFIC
PURPOSE OR NONINFRINGEMENT CONCERNING THE LICENSED MATERIALS OR ANY UPGRADES TO
OR DOCUMENTATION FOR THE SOFTWARE. WITHOUT LIMITATION OF THE ABOVE, LICENSOR
GRANTS NO WARRANTY THAT, TO THE EXTENT APPLICABLE, THE LICENSED MATERIAL IS
ERROR-FREE OR WILL OPERATE WITHOUT INTERRUPTION, AND GRANTS NO WARRANTY
REGARDING ITS USE OR THE RESULTS THEREFROM INCLUDING, WITHOUT LIMITATION, ITS
CORRECTNESS, ACCURACY OR RELIABILITY.


 
7

--------------------------------------------------------------------------------

 
 
9. MISCELLANEOUS
 
9.1 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party.


9.2 Governing Law; Jurisdiction; Venue. THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION. EXCLUSIVE JURISDICTION AND VENUE SHALL LIE IN NEW YORK,
NY.


9.3 Arbitration; Waiver of Trial. Licensor and Licensee hereby agree that any
dispute shall be submitted to final and binding arbitration and that the Parties
shall not be entitled to a trial by jury.
 
9.4 Entire Agreement. This Agreement and any Appendices, Schedules and Exhibits
hereto contain the entire agreement between the Parties with respect to the
subject matter hereof and there are no agreements, understandings,
representations or warranties, either written or oral, between the Parties other
than those set forth or referred to herein.


9.5 Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated and, except as otherwise may be expressly provided
herein, each party shall pay its own fees, expenses and disbursements and those
of its respective agents, representatives, consultants, accountants and counsel
incurred in connection with this Agreement and all other costs and expenses
incurred in the performance and compliance with all conditions to be performed
by such party under this Agreement.


9.6 Notices. Unless otherwise expressly provided in this Agreement, all notices
required or permitted hereunder shall be in writing and deemed sufficiently
given for all purposes hereof if (a) delivered in person, by courier or by
registered or certified United States Mail to the Person to be notified, with
receipt obtained, or (ii) sent by telecopy, telefax or other facsimile or
electronic transmission, with “answer back” or other “advice of receipt”
obtained, in each case to the appropriate address or number as set forth below.
Each notice shall be deemed effective on receipt by the addressee as aforesaid;
provided that, notice received by telex, telecopy, telefax or other facsimile or
electronic transmission after 5:00 p.m. at the location of the addressee of such
notice shall be deemed received on the first Business Day following the date of
such electronic receipt.


Notices to Licensor shall be addressed as follows:


Akai Studio LLC
[ADDRESS]
Attention: Amu Fowler, Managing Director


or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Licensor may designate by written notice to Licensee.
 
Notices to Licensee shall be addressed to:


Ceres Ventures, Inc.
430 Park Avenue, Suite 702
New York, NY 10022
Attention: Chief Executive Officer


and a copy, which shall not constitute notice, to:


Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Attention: Joseph Sierchio, Esq.


or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Licensee may designate by written notice to Licensor.


 
8

--------------------------------------------------------------------------------

 
 
9.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that the respective rights and obligations of the Parties
shall not be assignable or by any Party without the express written consent of
the non-assigning or non-delegating Party, such consent shall not unreasonably
be withheld.
 
9.8 Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the Party against whom
enforcement of any such modification or amendment is sought which instrument and
expressly identified as a modification or amendment. Any Party may, only by an
instrument in writing and expressly identified as a waiver, waive compliance by
another Party with any term or provision of this Agreement on the part of such
other Party to be performed or complied with. The waiver by any Party hereto of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.


9.9 Appendices, Schedules and Exhibits. All Appendices, Schedules and Exhibits
hereto which are referred to herein are hereby made a part of this Agreement and
incorporated herein by such reference.


9.10 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
 
(a) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;


(b) the word “includes” and its derivatives means “includes, but is not limited
to” and corresponding derivative expressions;


(c) a defined term has its defined meaning throughout this Agreement and each
Appendix, Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;


(d) each Exhibit and Schedule to this Agreement is a part of this Agreement, but
if there is any conflict or inconsistency between the main body of this
Agreement and any Exhibit or Schedule, the provisions of the main body of this
Agreement shall prevail;


(e) the term “cost” includes expense and the term “expense” includes cost;


(f) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof; and


(g) “include” and “including” shall mean include or including without limiting
the generality of the description of the preceding term.


9.11 Agreement for the Parties’ Benefit Only. This Agreement is for the sole
benefit of Licensor, Licensee and their respective successors and assigns as
permitted herein and no third party shall be entitled to enforce this Agreement,
rely on any representation, warranty, covenant or agreement contained herein,
receive any rights hereunder or be a third party beneficiary of this Agreement.


9.12 Severability. If any term, provision or condition of this Agreement, or any
application thereof, is held invalid, illegal or unenforceable in any respect
under any Law, this Agreement shall be reformed to the extent necessary to
conform, in each case consistent with the intention of the Parties, to such Law,
and to the extent such term, provision or condition cannot be so reformed, then
such term, provision or condition (or such invalid, illegal or unenforceable
application thereof) shall be deemed deleted from (or prohibited under) this
Agreement, as the case may be, and the validity, legality and enforceability of
the remaining terms, provisions and conditions contained herein (and any other
application such term, provision or condition) shall not in any way be affected
or impaired thereby. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.


[SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------